                        UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


 IN RE:

 THOMAS F GRIFFIN                                            CASE NO.: 20-40360
                                                             CHAPTER:13

      Debtor.
__________________________/

                            OBJECTION TO CHAPTER 13 PLAN

   LoanCare, LLC (“Creditor”), by and through the undersigned counsel, objects to the Chapter
13 Plan (“Plan”) [DE # 17] and states:
       1)      Creditor holds a lien on the following property: 1636 Trowbridge Circle, Rockwall,
TX 75032 (the “Subject Property”) (Loan No. 7857).
       2)      Creditor filed a Proof of Claim #13-1 (“Claim”). The Claim reflects a total
secured amount of $265,449.01, a total secured arrearage in the amount of $18,054.89, and an
ongoing post-petition payment of $1,782.75.
       3)      The Plan proposes to make a regular payment of $1,949.81 and $8,985.71 in
arrearages through the Plan.
       4)      The Plan does not provide for the repayment of the arrearage in accordance with
the Creditor’s Proof of Claim.
       5)      The Plan does not provide for the correct creditor name, as the loan was service
transferred securing the loan to the Subject Property to LoanCare, LLC not New Rez.
       6)      As such, the Creditor respectfully requests that the Court not confirm any plan until
the Debtor files a plan that fully conforms to the filed POC by the Creditor.
       7)      Based upon the foregoing, Creditor objects to the proposed Plan treatment.
       8)      Creditor reserves the right to amend this Objection.




ALAW FILE NO. 20-004181
       WHEREFORE, LoanCare, LLC, respectfully requests that this Honorable Court sustain
the objection and deny confirmation of the Plan.



                                                      Respectfully submitted,

                                                      /s/ Philip S. Traynor
                                                      Philip S. Traynor
                                                      State Bar No. 24083985
                                                      Albertelli Law
                                                      2201 W. Royal Ln., Ste. 155
                                                      Irving, TX 75063
                                                      Tel: (469) 804-8457
                                                      Fax: (469) 804-8462
                                                      bktx@albertellilaw.com
                                                      ptraynor@alaw.net




ALAW FILE NO. 20-004181
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of April, 2020, I served a copy of the

foregoing on the parties listed below via ECF notification, electronic mail, and/or first class mail.


SERVICE LIST
Debtor
Thomas F Griffin
1636 Trowbridge Circle
Rockwall, TX 75032

Gregory W. Mitchell
The Mitchell Law Firm, L.P.
1412 Main Street
Suite 500
Dallas, TX 75202

Trustee
Carey D. Ebert
P. O. Box 941166
Plano, TX 75094-1166

U.S. Trustee
US Trustee
Office of the U.S. Trustee
110 N. College Ave.
Suite 300
Tyler, TX 75702


                                                              /s/ Philip S. Traynor
                                                              Philip S. Traynor




ALAW FILE NO. 20-004181
